Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, drawn to an apparatus including a plurality of APGD counter electrodes having respective electrical discharge ends directed to an APGD volume, classified in G01N21/67.
II.	Claims 14-19, drawn to an apparatus including an ion inlet which defines an ion output aperture, includes an APGD counter electrode and is situated opposing an APGD analyte electrode to define a volume, classified in G01N30/726.
III.	Claims 20-32, drawn to an apparatus including at least one multi-modal electrical power supply coupled to at least one of a plurality of APGD electrodes and configured to selectively provide electrical power to the respective APGD electrodes during producing an APGD plasma, classified in H01J37/32045.
IV.	Claims 33-34, drawn to an apparatus including a power supply electrically coupled to at least one of a plurality AGPD electrodes and configured to produce one or more high voltage pulses during an APGD ignition phase to initiate formation of a plasma in an APGD volume defined by an APGD electrode arrangement, classified in H01J37/32266.
.	Claims 35-46, drawn to an apparatus including an electrode holder body including one or more surfaces configured to interface the electrode holder body to an instrument such that an APGD volume defined by a predetermined position of at least one atmospheric pressure glow discharge (APGD) electrode is situated in a predetermined relation to an ion inlet of an instrument, classified in G01N30/7233.
The inventions are distinct, each from the other because:
Inventions I-V are distinct, each of the inventions I-V recites the limitations not recited in the other invention. The differing limitations make the inventions I-V patentably distinct from one another, i.e., a reference that anticipates or makes obvious one of the inventions I-V would not by itself anticipate or make obvious the other invention.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
A telephone call was made to Ethan A. Mcgrath on 11-01-2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881